MEMORANDUM OPINION
                                        No. 04-12-00276-CV

                 IN THE INTEREST OF A.G., D.G.G., D.L., and A.L., Jr., Children

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 12-0131-CV
                            Honorable Karin Bonicoro, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 6, 2012

DISMISSED FOR LACK OF JURISDICTION

           The clerk’s record was filed in this appeal on May 3, 2012. It appears that the clerk’s

record was prepared based on a notice of appeal filed by the respondent parents challenging an

associate judge’s decision on an interlocutory order which seeks to appeal the decision to the

referring district court. The clerk’s record does not contain a final judgment or a notice of appeal

to this court.

           On May 4, 2012, we ordered the respondent parents to show cause why this appeal

should not be dismissed for lack of jurisdiction. No response was filed. Accordingly, this appeal

is dismissed for lack of jurisdiction. See TEX. R. APP. P. 25.1 (setting forth requirements for
                                                                                    04-12-00276-CV


perfecting an appeal in a civil case); TEX. R. APP. P. 42.3 (providing for involuntary dismissal of

civil appeal for want of jurisdiction).

                                                     PER CURIAM




                                               -2-